If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


    PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                       April 9, 2020
                 Plaintiff-Appellee,

    v                                                                  No. 343419
                                                                       Kent Circuit Court
    CHARLES ERROL WARNER,                                              LC No. 16-009942-FC

                 Defendant-Appellant.


Before: O’BRIEN, P.J., and RONAYNE KRAUSE and GADOLA, JJ.

PER CURIAM.

        Defendant pleaded nolo contendere to one count of first-degree criminal sexual conduct
(CSC-I), MCL 750.520b(1)(f) (personal injury). Defendant filed a motion to withdraw his plea,
which the trial court denied. The trial court sentenced defendant to 10 to 40 years’ imprisonment.
Defendant appealed the trial court’s denial of his motion to withdraw his plea, but this Court denied
his application.1 Defendant then appealed to the Michigan Supreme Court, who remanded the case
to this Court for consideration as on leave granted.2 We affirm.

        Defendant pleaded nolo contendre to one count of CSC-I. Before accepting the plea, the
trial court informed defendant that he would be subject to lifetime electronic monitoring upon his
release. Defendant said that he did not have any questions and that he understood the plea.
Thereafter, defendant moved to withdraw the plea, arguing in part that he was unaware that lifetime
electronic monitoring was effectuated with a GPS tether and that he would be assessed costs for
the monitoring. The trial court denied defendant’s motion and sentenced defendant to 10 to 40
years’ imprisonment in accord with his plea agreement.




1
 People v Warner, unpublished order of the Michigan Court of Appeals, entered June 14, 2018
(Docket No. 343419).
2
    People v Warner, 503 Mich. 922 (2018).


                                                -1-
       Defendant argues that the trial court erred in denying his motion to withdraw the plea
because he did not understand the nature of lifetime electronic monitoring. We disagree.

        “We review a trial court’s decision on a motion to withdraw a plea for an abuse of
discretion.” People v Billings, 283 Mich. App. 538, 549; 770 NW2d 893 (2009). “An abuse of
discretion occurs when the court chooses an outcome that falls outside the range of reasonable and
principled outcomes.” People v Unger, 278 Mich. App. 210, 217; 749 NW2d 272 (2008).

         MCR 6.310(B) provides the circumstances where a defendant may withdraw a plea after
acceptance but before sentencing. It states, in relevant part, “[i]f a defendant’s motion [to withdraw
a plea] is based on an error in the plea proceeding, the court must permit the defendant to withdraw
the plea if it would be required by [MCR 6.310(C)].” MCR 6.310(B)(1). As pertinent to this case,
MCR 6.310(C)(4) provides:

              If the trial court determines that there was an error in the plea proceeding
       that would entitle the defendant to have the plea set aside, the court must give the
       advice or make the inquiries necessary to rectify the error and then give the
       defendant the opportunity to elect to allow the plea and sentence to stand or to
       withdraw the plea.

        “A no-contest or a guilty plea constitutes a waiver of several constitutional rights, including
the privilege against compulsory self-incrimination, the right to a trial by jury, and the right to
confront one’s accusers.” People v Cole, 491 Mich. 325, 332-333; 817 NW2d 497 (2012). “For a
plea to constitute an effective waiver of these rights, the Due Process Clause of the Fourteenth
Amendment requires that the plea be voluntary and knowing.” Id. at 333. For a plea to be
voluntary and knowing, “a defendant entering [the] plea must be fully aware of the direct
consequences of the plea.” Id. (quotation marks and citation omitted).

      The Michigan Supreme Court has held that lifetime electronic monitoring is a “direct
consequence” of a plea:

                We hold, therefore, that mandatory lifetime electronic monitoring is a direct
       consequence of a plea. Accordingly, when the governing criminal statute mandates
       that a trial court sentence a defendant to lifetime electronic monitoring, due process
       requires the trial court to inform the defendant entering the plea that he or she will
       be subject to mandatory lifetime electronic monitoring. And because MCR 6.302
       is premised on constitutional due-process requirements, a defendant who will be
       subject to mandatory lifetime electronic monitoring must be so advised by the trial
       court at the time of the plea hearing in order to satisfy the court rule’s requirement
       that the plea be understanding and voluntary. [Id. at 337.]

      The trial court satisfied its burden to inform defendant that mandatory lifetime electronic
monitoring was part of his plea. At the plea hearing, the trial court stated:

              If you plead no contest or are found guilty as a result of trial, the maximum
       possible sentence that can be imposed is life or any term of years up to life in prison,
       and there is mandatory lifetime electronic monitoring once released from prison.


                                                 -2-
         You’re not going to be punished or rewarded depending on what plea you make.
         Do you understand that? [Emphasis added.]

Defendant responded that he understood. The trial court then listed all the rights that defendant
was giving up and asked defendant if he had any questions about his rights; defendant responded
“no.”

        A review of this exchange between the trial court and defendant shows that the trial court
satisfied its burden under MCR 6.302 to inform defendant of the direct consequences of his plea
agreement. This included the trial court’s apprising defendant that he would be subject to lifetime
electronic monitoring upon his release from prison. Defendant said that he did not have any
questions about this consequence of his plea agreement. He was therefore fully apprised of the
direct consequences of his plea agreement, and his plea was voluntarily and knowingly made.

        Defendant argues that his plea was not voluntary and knowing because he was unaware of
the nature of the electronic monitoring—he did not know that electronic monitoring required GPS
tracking, nor that he would be responsible for costs associated with the monitoring. We conclude,
however, that the methods and costs of lifetime electronic monitoring were collateral consequences
to defendant’s plea, so the trial court was not required to apprise defendant of them.

        The Michigan Supreme Court has explained: “Given the difficulty of determining which
of the numerous consequences of a conviction are encompassed within the meaning of ‘direct
consequences,’ a distinction has developed in the post-Brady[3] caselaw between ‘direct’ and
‘collateral’ consequences of a plea.” Cole, 491 Mich. at 333. “While courts have relied on different
tests to distinguish direct from collateral consequences, the prevailing distinction relied on by a
majority of courts turns on whether the result represents a definite, immediate and largely
automatic effect on the range of the defendant’s punishment.” Id. at 333-334 (quotation marks
and citation omitted). This Court has characterized the following as “collateral consequences” of
a sentence:

                  . . . the loss of employment, loss of the right to vote, loss of the right to
         travel freely abroad, loss of the right to a driver’s license, loss of the right to possess
         firearms, a plea’s possible enhancing effects on a subsequent sentence, institution
         of separate civil proceedings against the defendant for commitment to a mental-
         health facility, loss of good-time credit, possibility of imposition of consecutive
         sentences, possibility of undesirable discharge from the armed forces,
         disqualification from public benefits, and loss of business or professional licenses.
         [People v Fonville, 291 Mich. App. 363, 385; 804 NW2d 878 (2011) (footnotes
         omitted).]

      One direct consequence of defendant’s plea was lifetime electronic monitoring. See Cole,
491 Mich. at 337. The methods of implementing that lifetime electronic monitoring—like the use
of a GPS tether—and the costs imposed on defendant for the monitoring are collateral


3
    Brady v United States, 397 U.S. 742; 90 S. Ct. 1463; 25 L. Ed. 2d 747 (1970).


                                                    -3-
consequences. The punishment is the lifetime electronic monitoring; the methods and costs of
implementing that punishment are not, themselves, punitive.4 Thus, they are more akin to the
collateral consequences of a plea referred to in Fonville, 291 Mich. App. at 385, than they are to a
direct consequence that is “part of the sentence itself,” Cole, 491 Mich. at 335. Neither the methods
used to implement lifetime electronic monitoring nor the cost of that monitoring results in a
definite, immediate, and largely automatic effect on the range of the defendant’s punishment. Id.
at 334. As collateral consequences, the trial court was not required to advise defendant of the
means and costs of lifetime electronic monitoring before accepting defendant’s plea. Id. at 335.
And because “[a] defendant’s ignorance of the collateral consequences of a plea does not render
the plea involuntary,” Fonville, 291 Mich. App. at 385, we conclude for the reasons already stated
that defendant’s plea was voluntarily and knowingly made. The trial court did not abuse its
discretion in denying defendant’s motion to withdraw the plea.

        Defendant argues that defense counsel was ineffective for failing to advise him of the
specifics of lifetime electronic monitoring. However, this Court has previously held that
“[c]ounsel’s failure to properly advise of collateral consequences of a plea does not bear on
whether a defendant properly understood the decision to plead guilty to the charges in question.”
Id. Accordingly, even if defense counsel failed to advise or erroneously advised defendant of the
particulars of lifetime electronic monitoring, this deficiency did not have any bearing on whether
defendant voluntarily and knowingly accepted the plea because the particulars were merely
collateral consequences. The trial court advised defendant of the direct consequences of his plea,
and he voluntarily and knowingly agreed to the plea. Defendant was not denied the effective
assistance of counsel. See People v Toma, 462 Mich. 281, 302-303; 613 NW2d 694 (2000).

       Finally, in a Standard 4 brief, defendant argues that the prosecutor engaged in misconduct.
The exact grounds of defendant’s argument are difficult to decipher, but to the extent defendant
argues that his plea was not voluntarily and knowingly made and that he was denied a fair plea


4
  Many states consider costs to be a collateral consequence of a plea because, unlike fines, costs
are compensatory in nature. See, e.g., People v Jones, 223 Ill 2d 569, 581; 861 NE2d 967 (2006)
(“Unlike a fine, which is punitive in nature, a cost does not punish a defendant in addition to the
sentence he received, but instead is a collateral consequence of the defendant’s conviction that is
compensatory in nature.”); Com v Rivera, 95 A3d 913, 916; 2014 Pa. Super. 140 (2014) (“Costs
and restitution are akin to collateral consequences. Conversely, fines are considered direct
consequences and, therefore, punishment.”); Thomas v State, 445 S.W.3d 288, 291 (Tex App, 2013)
(“Court costs are not punitive, but merely a collateral consequence of the defendant’s
conviction.”). See also People v Fisher, 189 Colo 297, 300; 539 P2d 1258 (1975) (holding that a
trial court need not allow a defendant who was not informed that he could be assessed costs to
withdraw his guilty plea); Hermann v State, 249 Ga App 535, 536-537; 548 SE2d 666 (2001)
(holding that “unanticipated costs associated with [the defendant’s] sentence” was a collateral
consequence of his guilty plea).
         As for the method used to effectuate lifetime electronic monitoring, we fail to see how this
could be anything but a collateral consequence. Defendant was informed that he would be subject
to lifetime electronic monitoring, which is all that is being done through the use of a GPS tether or
any other method used to effectuate the monitoring.

                                                -4-
process, these arguments lack merit, as previously discussed. Defendant’s only argument that we
can decipher is where he seems to argue that the prosecutor acted improperly when she “remained
silent” during his plea. This was not misconduct.

       Affirmed.



                                                          /s/ Colleen A. O’Brien
                                                          /s/ Michael F. Gadola




                                              -5-